Title: To James Madison from Francis J. Le Breton Dorgenoy, 27 January 1808
From: Dorgenoy, Francis J. Le Breton
To: Madison, James



Sir
New Orleans the 27th. of January 1808.

The honor of your letter Dated November 30th. was handed to me by the Governor of the territory, on the 25th. January at about nine oClock in the morning, and immediately in Pursuance of the orders of the President Proceeded to the Bature in front of the suburb St. mary and in my official caracter Ordered away Sundry Persons whom I found labouring thereon and which Persons I know had commenced work and a taken Possession Subsequent to the third of march in the year 1807.  The Persons promptly obeyed and I had supposed the business was finished but in about one hour afterwards being informed that the labourers had returned, I again went to the bature and commanded them to quit and abandon the same, when the Driver or the Person who had the Charge of the work, told me that he had received a command from Edward livingston, attorney at law (who was said to be the Proprietor) not to Give up the bature untill an adequate  for  by Congress.  to  wherefore at four o clock in the afternoon I went accompanied By a Number of Good Citizens as the Posse comitatus or The Civil Power of the Territory, and Did Compell The labourers to retire, and in so Doing, I have obeyed the Orders of the President of the united States.  I Pray you, Sir, to assure the President of my great veneration and attachement for his Person and that I am entirely Devoted to the Government of the united States.  I have the honour to be with the highest respect and Consideration Sir, your most Obedient and humble servant

F J Le Breton Dorgenoycipher marshal for the District of orleans


